Citation Nr: 1417772	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  08-25 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUE

1. Entitlement to service connection for a right knee disability.

2. Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to March 1974.

This appeal to the Board of Veterans' Appeals (Board) arose from November 2006 and August 2010 rating decisions, in which the RO denied, inter alia, service connection for bilateral hearing loss and right and left knee disabilities.  In February 2007, the Veteran filed a notice of disagreement (NOD) as to these denials.  The RO issued a statement of the case (SOC) in July 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2008, in which he requested a Board video-conference hearing.

In the August 2010 rating decision, the RO denied, inter alia, service connection for type 2 diabetes mellitus.  In September 2010, the Veteran filed an NOD with this decision.  An SOC was issued in May 2011, and the Veteran filed a substantive appeal (via a VA Form 9) in June 2011, in which he stated that he did not want a hearing before a Veterans Law Judge of the Board.

In a September 2011 correspondence, the Veteran indicated that he desired a Board video-conference hearing.  The requested hearing was held in November 2011 before the undersigned Veterans Law Judge; a transcript of this hearing has been associated with the claims file.
During the  Board hearing, the Veteran's authorized representative submitted a written statement indicating that the Veteran wished to withdraw from appeal the claims for service connection for right hip disability, left hip disability, low back disability, bilateral eye disability, and hypertension.

In February 2012, the Board denied the claims for bilateral hearing loss and type 2 diabetes mellitus.  The Veteran's claims for right and left knee disabilities were then remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After taking further action, the RO/AMC continued to deny the claims (as reflected in an October 2012 supplemental SOC (SSOC)) and returned those matters to the Board for further appellate consideration.

As regards representation, the Board notes that the claims file includes an April 2006 power of attorney (POA) in favor of the American Legion; that organization has assisted the Veteran throughout this appeal, to include representing him during e November 2011 hearing, and submitting an appellate brief with respect to the claims on appeal.  However, in September 2013 and December 2013-more than 90 days after notice of the  certification and transfer of the appeal to the Board-the Veteran submitted powers-of-attorney in favor of another representative entity, which has provided representation to the Veteran on other more recently-filed claims which are not on appeal.  Given these facts, and because the Veteran has not specifically revoked his POA in favor of the American Legion, the Board continues to recognize that organization as the Veteran's representative in connection with these claims.    See 38 C.F.R. § 20.1304 (2013).

The Board notes that, in addition to the paper claims file, the Veteran also has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files.  A review of the documents in Virtual VA reveals that, with the exception of VA treatment records dated from January 2011 to February 2012, which were considered by the agency of original jurisdiction (AOJ) - here, the RO via the AMC-in  the October 2012 SSOC, and the March 2014 Appellant's Brief, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Similarly, the Veteran's VBMS file contains documents which are duplicative or irrelevant to the issues on appeal, except for VA treatment records dated from August 2010 to October 2012, which were reviewed by the AMC; as well as records dated  from November 2012 to May 2013, which were not reviewed, and for which no waiver of initial AOJ consideration has been received.  Such records are addressed in the remand, below.  
For the reasons expressed, the claims on appeal are, again,  being remanded to the RO, via the AMC.  VA will notify the Veteran when action, on his part, is required.


REMAND

Unfortunately, the Board finds that further RO action on the claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

In February 2012, the Board remanded the appeal for further development, to include to obtain VA treatment records pertaining to treatment and diagnosis of the Veteran's knees prior to March 2011 and since May 2011, and to send the Veteran and his representative a letter concerning additional evidence.  The Board finds that the RO complied with the former directive but not the latter.  In particular, the Board instructed the RO to send a letter requesting that the Veteran provide sufficient information and any necessary authorization to obtain additional, outstanding evidence.  The letter was to include specific requests that the Veteran provide additional information concerning treatment he received in service, and that he  submit evidence corroborating his assertions of an in-service bilateral knee injury, including buddy statements from individuals who may have known him in service or witnessed his injury.  There is nothing in the claims file showing that such letter was sent to the Veteran or his representative.

Thus, another remand of these matters is required to ensure compliance with the  Board's February 2012 remand directives with respect to the letter noted above.  .  See Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand).  The Board also finds that further  development of these claims is warranted.

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.

Medical evidence associated with the claims file since the Board's February 2012 remand indicates that the Veteran has a current disability of arthritis, as shown by nonspecific medical findings or notations of arthritis and ongoing treatment for arthritis and pain with Naproxen.  Although these notations of arthritis are general, the Veteran testified during the November 2011 Board hearing that he was told that he has multiple joint arthritis which affects his knees.  

The record also indicates  that the Veteran suffered an in-service injury.  VA treatment records reveal that the Veteran reported that he fell off a helicopter in service. The Veteran also testified that he fell off of a helicopter in 1972 while performing a rotor head repair, landed on his knees, and was treated at the dispensary at Camp Rice in Korea with knee wraps and medication. The Veteran's DD Form 214 document  that the Veteran's military occupational specialty (MOS) was aircraft powertrain repairman and that he was stationed in Korea, and military personnel records show that he was situated there for 14 months beginning in December 1971.  The Veteran's assertions of an in-service injury to his knees are consistent.  

Further, the Board finds that the evidence of record indicates that there may be a nexus between the Veteran's arthritis and his in-service event injury.  VA treatment records document complaints and reports of bilateral knee pain which has worsened over the years following an accident in the military in which he fell off a helicopter.   Additionally, the Veteran has stated that he was told that his arthritis could have arisen from his injuries, that he never had any problems with his knees until he fell off of a helicopter in service, and that his knees continue to bother him through the present day.  Although he did not seek further treatment in or immediately after service, the Veteran explained that he endured pain in his knees because he had secured a job in the states following his separation.  He further explained that he did not seek treatment for his knees after discharge from service because he had complained to doctors about his knees hurting but they failed to treat or diagnosis him.  

In view of the above, and given the absence of medical opinion evidence addressing the nature and etiology of current knee disability(ies), the Board finds that, on remand,, the RO should arrange for the Veteran to undergo VA examination, by an appropriate physician,  to obtain medical findings and information needed to resolve the claims for service connection on appeal.  In rendering the requested opinion, the examiner should consider and discuss the significance, if any, of a  2009 motorcycle accident involving his right leg and the January 2011 x-ray of his right knee.

Prior to arranging for any further examination of the Veteran, to ensure that all due process requirements are met and the record is complete, the RO should  undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

With respect to VA records, the record reflects that Veteran has received treatment from the VA Medical Center (VAMC) in Alexandria, Louisiana dated from January 2011 to May 2013.  As more recent records likely exist, the RO should obtain from that facility all pertinent, outstanding records dated since June 2013. The Board points out that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). 

The record also reflects that the Veteran receives disability benefits from the State of Louisiana, following his 2009 motorcycle accident.  On remand, the RO should   undertake appropriate action to obtain any such State determination regarding the Veteran as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013).

The RO should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The RO should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private records, to include records from his 2009 hospitalization following a motorcycle accident causing serious injury to his right leg.  The RO should also request that the Veteran provide additional information regarding any treatment of the knees received during service (and invite him to submit evidence which corroborates his assertions of an in-service  knee injury.

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  The RO's adjudication of the claims should include consideration of all evidence added to the record since the RO's last adjudication of the claim, including all evidence received since the issuance of the October 2012 SSOC (to include VA records dated from November 2012 to May 2013 in the Veteran's VBMS file)...

Accordingly, these matters are hereby  REMANDED for the following action:

1.  Obtain from Alexandria VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran from June 2013 to the present, or otherwise identified by the Veteran.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Ask the Veteran if he receives disability benefits from the State of Louisiana for his knees or legs.  If the Veteran confirms receipt of such benefits, undertake appropriate action (to include obtaining the Veteran's authorization, if needed)  to obtain a copy of  any decision awarding the Veteran disability benefits.

3.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record. Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all pertinent, outstanding private medical records, to include records from his 2009 hospitalization following a motorcycle accident.  

In the letter, also request that the Veteran provide additional information regarding any treatment received during service (i.e., the date(s) of such treatment (month and year) and the name of the facility(ies) where such treatment occurred)..  And, invite the Veteran to submit evidence which corroborates his assertions of an in-service bilateral knee injury, including buddy statements from person(s) who may have known him in the service and/or witnessed his injury

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  If the Veteran responds to the letter(s) referenced in paragraphs 2 and/or 3, above, obtain all identified records following the procedures set forth in 38 C.F.R. § 3.159 (2013).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his or her representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses are associated with the claims file, arrange for the Veteran to undergo VA examination of his right and left knees by an appropriate physician.  

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

For each knee, the examiner should clearly identify all current disability(ies) affecting  the  knee, to include arthritis.

Then, with respect to each diagnosed knee disability, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that each disability had its onset during service or is otherwise medically-related to service.  

With respect to diagnosed arthritis, for each knee, the     the examiner should specifically also indicate whether such arthritis as likely as not manifested to a compensable degree within one year of his discharge from service (in  March 1974).

In rendering the requested opinions, the physician must consider and discuss all pertinent medical and lay evidence of record-to include any lay assertions as to continuity of symptoms during and since service.  With respect to the right knee, the examiner must comment upon the significance, if any, of the 2009 motorcycle accident causing serious injury to the Veteran's right leg, and the report of the January 2011 VA x-ray of his right knee.

All examination findings, along with complete rationale for the conclusions reached, must be provided.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal in light of pertinent evidence (to particularly include all that added to the record since the issuance of the October 2012 SSOC, including VA treatment records dated from November 2012 to May 2013 in the Veteran's VBMS file), and legal authority.

8.  If any benefit sought on appeal remains denied, furnish to the Veteran and his  representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response before the claims file is returned to the Board.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).

